Citation Nr: 1207702	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD, as well as other psychiatric disorders including organic affective disorder (claimed as organic brain syndrome (OBS)) and personality disorder with antisocial and borderline traits (claimed as depression).

In an August 2010 decision, the Board denied service connection for an acquired psychiatric disability, including depression and major depressive disorder, as well as for organic affective syndrome.  However, the Board remanded the claim for PTSD for additional development.  That additional development was accomplished and this claim readjudicate by the Appeals Management Center (AMC) in an October 2011 supplemental statement of the case (SSOC).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  But since the Board already has considered and denied service connection for the psychiatric disorders other than PTSD, and there was no appeal of the Board's denial of those other conditions, this decision will only concern the claim specifically for PTSD.



FINDING OF FACT

The Veteran has been diagnosed with PTSD by a VA psychologist based on allegations of stressors in service that appear to be credible and consistent with the circumstances, conditions and hardships of his service, so it is just as likely as not he has PTSD as a result or consequence of his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD due to injury incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Since, however, the Board is granting this claim for service connection for PTSD, there is no need to discuss whether there has been compliance with these notice and duty-to-assist provisions of the VCAA because, even if there has not been, this is ultimately inconsequential so, at most, nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the burden of proof of showing there is a VCAA notice or assistance error and, moreover, that to be considered prejudicial, the error must be outcome determinative of the claim).  There is no such possibility in this particular instance.


The Veteran claims he developed PTSD as a result of traumatic events ("stressors") he experienced while working at a hospital in Japan during the Vietnam War.  These stressors involve seeing burn victims and other injured soldiers at a hospital in Yokohama, Japan.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, whereas the occurrence of a claimed stressor is an adjudicatory (i.e., factual) determination.  Id.  


With respect to the stressor element, the general rule is that there must be credible evidence to support the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  Cohen, 10 Vet. App. at 142.  That is to say, the occurrence of a claimed stressor usually cannot be established just by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Exceptions to this general rule are when there was a diagnosis of PTSD during service (see 38 C.F.R. § 3.304(f)(1)), or the claimed stressor occurred in combat (subpart (f)(2)), or while being detained as a prisoner of war (POW) (subpart (f)(4)), or is due to "fear of hostile military or terrorist activity" (new subpart (f)(3)), or is the result of personal/sexual assault (subpart (f)(5)).

The exception involving "fear of hostile military or terrorist activity" was just added as of July 13, 2010.  Subpart (f)(3) was amended in order to liberalize the requirement of verification or corroboration of a Veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  This new version of 38 C.F.R. § 3.304(f)(3) eliminates the requirement for corroborating evidence of a claimed stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms the claimed stressor is adequate to support a diagnosis of PTSD.  In this circumstance, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

Applying these criteria to the facts of this case, the Board finds that the evidence supports the claim that the Veteran has PTSD as a result of his military service, and especially as a result of his service at the hospital in Japan.

His service treatment records (STRs) show that a clinical evaluation during his enlistment examination in September 1966 was unremarkable.  But in June 1967 he was diagnosed with schizophrenic reaction after swallowing an unknown quantity of medication in a suicide attempt.  In the narrative summary the examiner noted the Veteran had a long history of difficulty with police and juvenile authorities prior to service.  In August 1967 he was diagnosed with an emotionally unstable personality.  He indicated that he had always been a "problem child"  and explained that he had entered the military immediately after being released from the county jail.  The diagnosis was emotionally unstable personality manifested by difficulty controlling impulses, suicidal gestures, and difficulty with authority.  However, the examiner determined this diagnosis was not incurred in the line of duty and existed prior to service.  The Veteran resultantly was separated from service in December 1967 after a psychiatric evaluation in November 1967 had confirmed this diagnosis of emotionally unstable personality.  The treating psychiatrist noted that no further attempt at rehabilitation should be made because the Veteran was of little or no use to the service.  It therefore was recommended that he be considered for administrative separation because of unsuitability due to a personality defect.  His military service ended in December 1967.

Post service, PTSD was first mentioned in a November 2004 VA outpatient treatment record, along with other psychiatric diagnoses including schizophrenia, bipolar disorder, and major affective disorder.  The Veteran had a VA examination in January 2005, which did not result in a diagnosis of PTSD.  But a January 2007 report by a private psychologist lists diagnoses of major depressive disorder and PTSD.  These diagnoses were rendered after the Veteran described dramatic experiences during his military service at a hospital in Japan during the Vietnam War.

On remand, the Veteran was afforded another VA compensation examination in April 2011.  The VA psychologist that examined him indicated he initially did not review the claims file for the pertinent medical and other history.  In a May 2011 addendum report, however, he explained that he since had reviewed the claims file, and that his opinion had not changed.  The Veteran reported that he had come into contact with numerous burn victims and other seriously injured soldiers while working as a clerk in a hospital in Japan during the Vietnam War.  And based on these statements and findings from the objective clinical portion of the mental status evaluation, this examining VA psychologist diagnosed PTSD based on the Veteran's account of having witnessed seriously injured patients in the hospital where he was stationed in Japan.

So not only has the Veteran received the requisite PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV criteria), but there also has been the required attribution of this diagnosis by a VA psychologist to a stressful event in service, namely, the Veteran's duties and responsibilities at the hospital in Japan.  So there need only be sufficient evidence to accept that this claimed stressor occurred.

Other evidence in the claims file supports this notion of the Veteran witnessing seriously injured patients while working at the hospital in Japan.  His service personnel records show he was stationed in Japan from March 6 to July 11, 1967, and his DD Form 214 reflects that his last duty assignment there was at the 12th Field Hospital, where he was a clerk.  So in light of his duty assignment in a hospital, his claimed stressor of seeing burn victims and other seriously injured soldiers is consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(a).  The evidence therefore supports finding that he suffers from PTSD as a result of a stressor he experienced during his service.  Hence, service connection for PTSD is warranted - especially when resolving all reasonable doubt in his favor.  38 C.F.R. § 3.102.



ORDER

The claim for service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


